This action was commenced in a magistrate's Court, and is for the recovery of damages alleged to have been sustained by the plaintiff, through the wrongful acts of the defendant, in refusing to furnish lights to operate a picture show. The jury rendered a verdict in favor of the plaintiff for fifty dollars, which, on appeal to the Circuit Court, was affirmed.
The first ground upon which Mr. Justice Fraser, who delivered the leading opinion, reverses the judgment is, that the undisputed testimony shows, that the defendant agreed to furnish light at a "flat rate," payable in advance. The testimony tends to show that the question, whether the payments were to be made in advance was in dispute.
In his return the magistrate stated that "the issue in the case was an issue of fact," and that he saw no reason to disturb the verdict. Furthermore, the testimony shows that the question, whether the plaintiff agreed to pay the defendant in advance, was in dispute. W.B. Aiken, a witness and agent for the defendant, testified that "he (the plaintiff) paid a part of the week in advance;" also "he (the plaintiff) *Page 36 
was extended credit for part of the week." One of the receipts was dated the 17th of July, 1913, and the other on the 26th of July, 1913, but was only for five dollars, and was given more than a week after the first receipt. The reasonable inference from these facts is that the weekly payments were not to be made in advance.
The second ground assigned by Mr. Justice Fraser is that there was some negotiation for a meter, but the meter was not installed and there is no evidence of a new contract." Again, the record shows that he was in error.
The plaintiff testified: "Mr. Aiken agreed to put in a meter. As the rate was too high they were charging me, I had a box fixed for protecting the meter, and he kept promising me that the meter would be put in. For the second week I paid him five dollars, I expected the meter to be put in on Wednesday. He did not put in the meter and on Saturday I paid him for the last three days. The third week he continued to promise. On Saturday I paid him. He said that because he had not put in the meter, he would make a reduction. I was then told that Mr. Aiken had agreed to take seven dollars. I gave him a check upon the Charlotte National Bank, in which I had the funds and he went away."
The foregoing testimony is corroborated by the statement of J.B. Walker, an agent and witness for the defendant, who testified that the bill which he presented at the end of the third week was for seven dollars. The defendant did not deny that it failed to install the meter.
Under the circumstances the issues were properly submitted to the jury as no questions of law were involved. Furthermore, section 407 of the Code of Civil Procedure provides, that "upon hearing the appeal (from an inferior Court) the appellate Court shall give judgment according to the justice of the case, without regard to technical errors and defects, which do not affect the merits," which seems to have been done in this case.
   For these reasons, I dissent. *Page 37